Citation Nr: 1432122	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  07-35 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a left knee disability.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from February 1970 to July 1975.  He also served as a member of the Army National Guard.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from an April 2007 rating decision of the North Little Rock, Arkansas, Regional Office (RO), that denied the appellant's claim involving entitlement to service connection for a lower back disability, bilateral hearing loss, tinnitus, disorders of both knees, and diverticulitis.  The appellant perfected a timely appeal to that decision.

In August 2008, the appellant appeared and offered testimony at a hearing before the undersigned Veterans Law Judge (VLJ), sitting at the RO.  A transcript of that hearing was prepared and has been included in the claims folder for review.  At that hearing, the appellant proffered additional evidence for which he completed a written waiver of RO review pursuant to 38 C.F.R. Section 20.1304 (2013).

Upon review, the Board subsequently issued a Decision/Remand in February 2009.  In that action, the Board denied the claim of entitlement to service connection for tinnitus.  The remaining issues were remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development.  

After receiving notification of the Board's action concerning the appellant's tinnitus, the appellant appealed that portion of the action to the United States Court of Appeals for Veterans Claims, hereinafter the Court.  In December 2009, the appellant and the Secretary of the VA filed a Joint Motion to Vacate the Board's action and remand that issue to the Board so that additional reasons and bases could be provided.  The Court granted the Joint Motion that same month and the case was then returned to the Board for further appellate review.  

The Board then issued a Decision/Remand in July 2010.  It is noted that the issues that had been remanded in the Decision/Remand of February 2009 were developed and all issues were then addressed in the July 2010 action (including that of tinnitus).  The Board then denied entitlement to service connection for bilateral hearing loss and for diverticulosis; service connection was, however, granted for tinnitus.  The remaining issues, those involving the lower back and the knees, were then remanded again to the AMC for the purpose of obtaining Social Security Administration (SSA) records and any additional medical records that might be found to be missing.  

The records reveal that the claim was subsequently returned to the Board after the records were obtained and included in the claims folder.  After a review, the Board referred the claim to the Veterans Health Administration (VHA) and requested that medical doctors provide opinions concerning the etiology of the disorders currently on review.  The opinions, dated August 2013 and December 2013, have been included in the claims folder for review.  Following their receipt, the appellant and his representative were provided with an opportunity to respond to the results obtained as a result of the VHA referral.  The response has been included in the file for review.

Finally, additional records were added to the electronic file following certification to the Board.  However, such records do not relate to the claims on appeal and thus the Board may proceed with appellate review at this time.


FINDINGS OF FACTS

1.  While on active duty, the appellant was not diagnosed with chronic disabilities of the lower back, the right knee, or the left knee.

2.  The appellant now suffers from lumbar spondylosis and osteoarthritis of the knees.  

3.  A VA examiner, along with a VA medical reviewer, has concluded that the appellant's lower back disability was caused by or the result of his military service.

4.  A VA examiner, along with a VA medical reviewer, has concluded that the appellant's disabilities of the right and left knees were not caused by or the result of or due to the appellant's military service or any incidents therein.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  The criteria for an award of service connection for disabilities of the left and right knees have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has come before the Board asking that service connection be granted for a disability of the lumbar segment of the spine and for disabilities of both knees.  The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA) - 
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Additionally, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters from the RO and the AMC advised the appellant of the evidence and information necessary to substantiate his service connection claims, as well as he and VA's respective responsibilities in obtaining such evidence and information.  Communications also informed the appellant of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Readjudication after the initial decision cured any timing deficiency.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, no further development is necessary with respect to the duty to notify.

The appellant was afforded VA examinations over the course of this appeal, most recently in 2012.  The results from the examinations are of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Also of record are two VHA opinions concerning the etiology of the appellant's current bilateral knee disorders and his lower back disability.  Those opinions were obtained in 2013.  The earlier examinations and subsequent reports involved a review of the available medical records and the results of actual testing/examining of the appellant.  The Board therefore finds that the medical information in toto is adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

For the foregoing reasons, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the l aw does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Laws and Regulations - Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease (as defined under 38 C.F.R. § 3.309(a)) in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2013).  However, service connection via 38 C.F.R. § 3.303(b) is only available for chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be:  
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

III.  Facts and Discussion

The appellant claims service connection for disabilities of the knees and lower back.  With respect to the knee disorders, the appellant has averred that these disabilities are the product of his military duties and that he has continued to suffer from pain, discomfort, and more recently, restrictions in movement.  The appellant has also maintained that his duties as a petrol truck driver in service, along with the movement of heavy equipment related to his driving and/or refueling, lead to problems with his lower back from which he has suffered therefrom since leaving service.  He has asked that the VA grant him compensation benefits for all three disorders.

A review of the service medical treatment records fails to reflect any treatment for a back disorder while he was on active duty.  Those same records show that the appellant complained of a bruised knee; after he received minimal treatment, he returned to full duty.  The records do not show any other complaints involving either knee.  The appellant's end-of-service medical examination is negative for complaints or findings that would suggest disabilities affecting either the right knee, left knee, or lower back.  The Board further notes that there are no medical records showing that the appellant sought treatment for either his back or his knees within one year of being discharged from service.   

Service connection may be granted on a presumptive basis for certain chronic disabilities when such is manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  In this case, there is no evidence of record to show that the appellant sought treatment for any lower back disorder, to include arthritis, or a bilateral knee disorder within the year immediately following his release from active duty and the evidence does not otherwise establish manifestations within that timeframe.  Accordingly, he is not afforded the presumption set forth under 38 C.F.R. §§ 3.307, 3.309(a) (2013).

Since service, the appellant has sought and received treatment from the VA and private medical care providers for both his knees and his lower back.  These records have been obtained and included in the claims file for review.  Also contained in the record are two medical opinions obtained as a result of the Board's VHA request.  

A review of the private and VA medical records do show treatment for the knees and the lower back.  However, these same treatment records do not suggest that any of the disabilities began in or were caused by or the result of service.  Nevertheless, a VA medical examination of the back and of the knees, dated February 2010, found that the appellant was suffering from multi-level lumbar spondylosis along with osteoarthritis of the knees.  The examiner, a medical doctor, further opined that the appellant's lower back disability was "related to service."  He also concluded that some portion of the disorder was also related to the appellant's genetics, smoking, and other factors.  With respect to the appellant's knees, the doctor concluded that the disabilities were not related to or caused by service but more likely than not related to "his varus deformities of his proximal tibias, which is not related to his service.  This is a developmental condition and does not appear to be posttraumatic."  

The appellant's file was reviewed in February 2011.  The medical care provider, who was not a doctor, did not contradict the physician's conclusions of February 2010.  A VA orthopedist provided a slightly different opinion in May of 2012.  In that opinion, the medical doctor found that all three disorders were not related to or caused by the appellant's military service.  

As previously reported, the Board sought additional clarification from the Veterans Health Administration.  With respect to the knees, the reviewer, in a report dated December 2013, found that there was no clinical evidence showing that the appellant permanently injured either knee while he was on active duty.  The reviewer further opined that there was no medical evidence suggesting that the appellant's osteoarthritis of the knees began while he was on active duty or that the condition was related to any incident that occurred during the appellant's active duty service.  The examiner opined that the appellant's arthritis of the knees was due to age and not due to service.  This review followed the VHA requested review that produced an opinion dated August 2013.  In that opinion, the doctor found that the appellant's duties as a petrol drive while on active duty caused or resulted in the appellant's current lower back disorder.  The opinion, provided by a neurologist, was endorsed by the Chief of Staff of the VA Medical Center.  

In this instance, the first element of service connection, a current disability, is clearly established in this case.  The appellant has been diagnosed as having disabilities affecting his right knee, left knee, and lower back.  However, the medical evidence does not show that the appellant injured either his knees or his back while in service.  Instead, the only evidence that there were problems with the knees and lower back while the appellant was on active duty and continuing to the present are the competent statements provided by the appellant over the course of this appeal.  The remaining question is whether there is a link between the current disabilities and the in-service injury.  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 739, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.

In this instance, the record contains negative opinions provided by VA health care providers with respect to the knees and positive opinions, also proffered by VA health care professionals, concerning the etiology of the appellant's lower back disorder.  In each instance, the VA examiners who provided the opinions and the reviews were not equivocal.  Rather, the reviewers were very specific and direct in the opinions that were provided.  Based on the clarity and specificity provided in the opinion, the VA reviewers' opinions do not appear speculative or without foundation.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (2013) (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  

The Board acknowledges the statements provided by the appellant.  However, in comparison to the medical opinion provided, the appellant did not support his assertions with any kind of clinical evidence, supporting documents, or even a discussion of the facts.  As such, the Board finds that the "opinion" provided by the appellant lacks probative value and neither help or detract from the record.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).

Alternatively, as previously reported, various medical experts have fairly considered all the evidence and the opinions may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VA examiners' opinions on which it bases its determination that service connection for a back disorder is warranted, and service connection for disabilities of both knees is not warranted.  In other words, the Board attaches the most significant probative value to the VA opinions as they are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 44, 448-9 (2000).

Returning to the written and oral statements provided by the appellant, the Board acknowledges that the appellant is competent to state that he has experienced pain and restriction of movement of the back.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Nevertheless, the Board must determine the credibility of such assertions.

The Board finds that the statements made by the appellant, to the effect that he now suffers from a back disorder that was caused by his military service, to be consistent with the record.  With respect to the knees, the Veteran's submissions do not expressly state a continuity of symptomatology since service.  Moreover, the documented treatment reports reflect a lapse in time after discharge from service to the showing of the purported disorder, which can be considered, along with the totality of the evidence.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  Furthermore, even if the appellant's statements did express continuity of symptomatology, in this case no chronic disease was manifest in service or during a relevant presumptive period.  Thus, the appellant is precluded from establishing service connection on this basis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Rather, a competent medical nexus opinion is required and here, as already discussed, such evidence finds squarely against the claim involving the knees.  The opposite is true concerning his lower back disorder in that separate medical experts have provided medical nexus opinions that support the appellant's assertions.

In conclusion, after reviewing the claims folder, the Board finds that the record is without sufficient competent evidence showing that the purported bilateral knee disorder became manifest or otherwise originated during his active duty service.  Moreover, the record does not show the purported disorders are etiologically related to his military service or any incident therein.  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the appellant's claim involving both knees.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  It is also the Board's conclusion that the evidence does support the appellant's assertions with respect to the back, and as such, service connection for a lower back disorder is granted.  


ORDER

Entitlement to service connection for a lower back disability is granted.

Entitlement to service connection for a right knee disability is denied.  

Entitlement to service connection for a left knee disability is denied.   



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


